Citation Nr: 0830570	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-10 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension, claimed as secondary to the service-connected 
Type II diabetes mellitus.

2.  Entitlement to service connection for a liver disability 
manifested by elevated liver function tests, claimed as 
secondary to the service-connected Type II diabetes mellitus.

3.  Evaluation of post traumatic stress disorder (PTSD) 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in November 2007.  A transcript 
of the hearing has been associated with the claim file.

Service connection for diabetes mellitus Type II, and  
bilateral hearing loss and tinnitus was granted in rating 
decisions of April 2006 and March 2007, respectively.  As the 
benefit sought was granted, those issues are no longer on 
appeal.

The issue of the evaluation of PTSD is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Hypertension and a liver disability were not manifest 
during service.

2.  Hypertension was not identified for many years after 
service separation and is unrelated to service.

3.  The weight of evidence does not show that hypertension 
and a liver disability are attributed to service-connected 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty; nor is it proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2.  A liver disability manifested by elevated liver function 
tests was not incurred in or aggravated by the veteran's 
period of active duty; nor is it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of May 2003 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate her claim.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  In this case, while there may have been 
notice errors which may be presumed prejudicial, the Board 
finds that the essential fairness of the adjudication has not 
been affected and therefore any presumption of prejudice is 
rebutted.  

In this case, the Board notes that notice as to the effective 
date and disability rating was not provided until April 2006 
after the RO's decision.  However, the Board notes that the 
appellant was provided notice and allowed the opportunity to 
submit additional evidence.  Furthermore, the Board notes 
that the claim is being denied; therefore, despite the timing 
error, there has been fundamental fairness.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  Service 
medical records, private medical treatment records and 
outpatient medical records have been obtained.  The veteran 
was afforded VA examinations and a Video conference hearing.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Legal Criteria and Analysis

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Therefore, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is determined to 
be more favorable to the veteran.  See generally VAOGCPREC 7-
03 and VAOPGCPREC 3-00.

As an initial matter, service medical records do not reflect 
complaints of, treatment for, or a diagnosis of hypertension 
or a liver disability, nor has the veteran so claimed.  
Moreover, the evidence does not reflect symptoms consistent 
with or a diagnosis of hypertension or a liver disability for 
many years following separation from active service.  
Further, there is no indication of a medical nexus between 
the currently-diagnosed hypertension and a liver disability 
manifested by elevated liver function tests and active 
service.  Therefore, the Board finds no basis to grant 
service connection on a direct basis.

In the present case, the veteran contends that he developed 
hypertension and a liver disability manifested by elevated 
liver function tests as a result of his service-connected 
diabetes.  However, after a careful review of the claims 
file, the Board finds that the claim is not supported by the 
evidence and the appeal is denied.  

At the outset the Board notes that the veteran is service 
connected for diabetes mellitus Type II.  Furthermore, VA 
outpatient treatment records show diagnoses and treatment for 
hypertension and elevated liver function tests.  Therefore, 
the Board accepts that the disabilities have been diagnosed 
and the remaining question is whether they are related to the 
service connected diabetes mellitus Type II.

VA outpatient treatment records of April 2000 note that the 
veteran had high blood pressure.  It was noted that the 
veteran had a history of elevated high blood pressure when 
his knee pain increased.  It was further noted that liver 
function tests had been slightly elevated in the past.  

Records of August 2001 note mildly elevated liver function 
tests.  An ultrasound by a private medical examiner showed a 
fatty liver.  It was noted that the elevated liver function 
tests could be due to medication he was currently taking for 
depression.  In September 2001 it was noted that the 
veteran's private physician, Dr. G., did not feel that the 
elevated liver function test was due to his medication.  

In November 2001 it was again noted that he veteran had 
elevated liver function tests for which he was being followed 
by his private medical doctor.  

An ultrasound of April 2002 showed a large echogenic liver 
suggesting underlying parenchymal disease.  

An August 2004 letter form the veteran's private physician, 
Dr. G., states that when he first saw the veteran in December 
1997, hypertension had already been diagnosed.  He further 
noted that diabetes mellitus was diagnosed in April 2003.  

Records of July 2003 and September 2004 note that the 
veteran's elevated liver function tests were probably 
secondary to fatty liver.  

Records of June 2005 note that the veteran consented to using 
the medication Nefazodone despite the fact that it could 
cause elevated liver function tests.  The VA physician noted 
that the veteran's elevated liver function tests were first 
recorded in 1997 which predated the use of the medication 
which started in 2001.  The physician opined that it was less 
likely that this medication was causing his elevated liver 
function tests, but noted the veteran was using other 
medications which could cause elevated liver function tests.  

A review of the evidence shows that while the veteran has 
been noted to have been diagnosed with hypertension and to 
have elevated liver function tests, there is no competent 
evidence of record correlating the veteran's disabilities to 
his diabetes mellitus Type II.  In fact, at the Video hearing 
the veteran testified no doctor had told him that his 
hypertension or his elevated liver function tests were due to 
his diabetes mellitus Type II.  

Except for the veteran's own statements, there is no 
competent evidence establishing a nexus between hypertension 
and elevated liver function tests, and his service connected 
diabetes mellitus Type II.  While he is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994; Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record and the veteran's statements and testimony at the 
Video hearing in light of the applicable law, and finds that 
equipoise is not shown and the benefit of the doubt rule does 
not apply. As the weight of medical evidence fails to support 
his claim, the Board is unable to grant the benefit sought.


ORDER

Service connection for hypertension as secondary to Type II 
diabetes mellitus, is denied.

Service connection for a liver disability manifested by 
elevated liver function tests as secondary to Type II 
diabetes mellitus, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that additional development is required 
before the claim for an increased rating for PTSD may be 
adjudicated.  Specifically, the record shows that the veteran 
is receiving disability benefits from the Social Security 
Administration (SSA) and that he has received psychiatric 
treatment from the SSA.  At a VA examination of July 2003 the 
veteran reported having been seen three to four times for 
psychiatric evaluations by the SSA.  However, the SSA records 
have not been associated with the claims file, and are 
possibly relevant to the veteran's claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Accordingly, an attempt should be made 
to obtain such records.  38 C.F.R. § 3.159(c)(2).  

Furthermore, it is determined that an examination is 
necessary in order to accurately assess the severity of the 
veteran's PTSD.  The Board acknowledges that a VA examination 
was performed in July 2003 and that subsequent treatment 
records are of record.  However, the Board notes that it has 
been five years since the last VA examination for PTSD.  
Furthermore, information provided at the veteran's November 
2007 hearing before the undersigned indicates that his 
condition has worsened since his last examination.  Indeed, 
the veteran stated that he had more frequent nightmares, that 
his symptoms increased since experiencing the effects of 
hurricane Katrina and that he has not been able to receive 
consistent treatment since then, all of which appear to 
reflect a worsening of PTSD.  As the veteran has contended 
that his symptoms have worsened since the last examination, 
he should be afforded a new one to reflect the current 
severity of his symptoms.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).

Finally, the Board notes that at the VA examination of July 
2003 the veteran was diagnosed with schizotypal personality 
disorder in addition to PTSD.  The examiner noted at the time 
that the majority of the veteran's symptoms were due to his 
personality disorder and not his PTSD.  Therefore, the Board 
finds that a VA examination is necessary to assess the impact 
of the veteran's schizotypal personality disorder on his 
current psychiatric symptoms and to determine, to the extent 
possible, what symptoms are due to his PTSD and which are due 
to his personality disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.  Any negative search must be 
documented in the claims folder. 

2.  Arrange for a psychiatric 
examination to determine the severity 
of the veteran's PTSD.  All necessary 
tests should be conducted.  The 
examiner should comment on the extent 
to which the veteran is socially and 
occupationally impaired due to PTSD.  
The examiner should also determine if 
the veteran currently has any other 
psychiatric condition including 
schizotypal personality disorder.  If 
any other psychiatric condition is 
diagnosed, the examiner should opine, 
to the extent possible, what symptoms 
are associated with the veteran's PTSD 
and what symptoms are associated with 
any other psychiatric condition 
diagnosed.  Further, the veteran's 
Global Assessment of Functioning (GAF) 
score should be noted, the examiner 
should explain what specific 
symptomatology serve as the basis for 
the GAF rating, and what the veteran's 
GAF score is solely on the basis of his 
PTSD.

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent 
Supplemental Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


